Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 lacks proper antecedent basis for “the microwave source and waveguide”.  In particular, there is no antecedent basis for the “waveguide”.  Claim 7 lacks antecedent basis for “the deformable contact portion”.  Claims 2-6 and 8-24 are rejected based on their dependency from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deem et al (2010/0114086).
	Deem et al provides a skin treatment apparatus (Abstract) comprising a microwave source (113 – Figure 3b), an applicator (169 – Figure 21A) for mounting over a region of skin, the applicator comprising an energy delivery structure (143 – Figure 22) for conveying microwave energy and a microwave feed structure (139) coupled between the energy source and the waveguide for launching microwave energy to tissue.  The apparatus is controllable to deliver energy to induce a thermal profile in the skin at a desired depth (para. [0061], for example).  
	Regarding claim 2, the energy delivery structure is a microwave waveguide.  Regarding claim 3, the waveguide includes a treatment aperture (Figure 21, for example) dimensioned to emit microwave energy as an electric field.  Regarding claim 4, there is a microwave shield (139 – Figure 22A and para. [0204]) occupying the interior wall adjacent the aperture and arranged to shape the emitted microwave energy (para. [0204], for example).  Regarding claim 5, the shield may be made from a dielectric or metamaterial (para. [0205], for example).  Regarding claim 6, the waveguide may emit energy in a TEM mode (para. [0120], for example).  Regarding claim 7, the waveguide has a waveguide body that defines a cavity (Figure 22, for example) having an interior conductive surface dimensioned to propagate microwave energy, the waveguide cavity having a treatment aperture (Figure 21b, for example) and a deformable contact portion comprising a deformable rim (Figure 23, for example) around the aperture.  Regarding claim 8, the rim is inherently detachable (as any element would be), particularly given there is no structure associated with the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Deem et al (‘086) in view of the teaching of Taghizadeh (2014/0303608).
	Deem et al disclose a means to monitor temperature of tissue during the procedure (para. [0133], for example), but fail to disclose an infrared imaging system for performing tissue measurement.
	Taghizadeh disclose another system for treating skin tissue with microwave energy, and specifically disclose an infrared imaging system (Figure 1) used to monitor tissue temperature to control operation of the device.  See, for example, paragraphs [0072-0074].
	To have provided the Deem et al system with an infrared imaging system to monitor tissue temperature to control the operation of the system during a procedure would have been an obvious modification for one of ordinary skill in the art since Taghizadeh fairly teach such an imaging system for monitoring tissue temperature in an analogous treatment system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spertell (2014/0378959), Deem et al (2008/0269851 and 9,427,285) and Ben-Haim et al (2013/0035680) disclose alternative systems for treating skin with microwave energy applicators applied to the skin surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/July 12, 2021